DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 10-15 are rejected in the Instant Application.
Claims 7-9 are withdrawn from consideration


Priority
Examiner acknowledges Applicant’s claim to priority benefits of Chinese Patent Application 201911294421.9 filed 12/16/2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/05/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrar et al. (US20160292263A1) hereinafter Ferrar in view of Hahn et al. (US20150227598A1) hereinafter Hahn.
Regarding claims 1, 10: Ferrar teaches a data processing method, implemented by a background processor and comprising (¶0054 see the log processing pipeline 107 performs a series of data processing and analytical operations): 
receiving a file to be processed from a web server (¶0053 see the collected log data is delivered from the customer network 104 to the log analytics system 101 ¶0059 see customer host/server 344 ); 
the log processing pipeline 107 performs a series of data processing and analytical operations upon the collected log data Fig 1B see 126), to generate a request result (¶0054 see the processed data is then stored into a data storage device 110 [processed data being the generated request result]); 
storing the request result in a preset storage area (¶0054 see At 128, the processed data is then stored into a data storage device 110 ); 
running a preset request finishing function (¶0055 see At 130, reporting may be performed on the processed data using a reporting mechanism/UI 115. As illustrated in FIG. 2, the reporting UI 200 may include a log search facility 202, one or more dashboards 204, and/or any suitable applications 206 for analyzing/viewing the processed log data); 
obtaining the request result from the preset storage area in response to the running the preset request finishing function (Fig 1A see elements 115 and 110, the data is read/written from the storage area); 
sending the request result to the web server (¶0057 see a log entry is identified, a possible automated corrective action is to attempt to bring the database system back up. The customer may create a corrective action script to address this situation. A trigger may be performed to run the script to perform the corrective action (e.g., the trigger causes an instruction to be sent to the agent on the customer network to run the script). In an alternative embodiment, the appropriate script for the situation is pushed down from the server to the customer network to be executed. [corrective actions as part of the requested result are sent to the webserver/customer network]); and 
Ferrar does not explicitly teach reporting the request result to a cloud data center
Hahn however in the same field of computer networking teaches reporting the request result to a cloud data center (¶0019 see 240, the metrics can be transmitted to another service that allows metrics to be monitored and/or analyzed by the customer. The customer can set up alarms associated with the metrics, generate statistics and graphs using the metrics, or otherwise monitor the metrics to ensure that the applications that generate the log streams are behaving within desired limits. In process block 250 the log data can be stored using a compute service provider. For example, the compute service provider can store the log data in association with a customer account so that the customer has a centralized repository to access log data.. the compute service provider 300 (i.e., the cloud provider))
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the cloud manager and data logs of Ferrar and the teachings of Hahn for sending data back to the cloud manager to combine the teachings such that Ferrar can utilize the cloud as storage of the processed data. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so as to allow a customer to gain system-wide visibility into resource utilization, application performance and operational health.
Regarding claim 10: Ferrar further teaches at least one processor (¶0038 see processor); and a storage device communicatively connected to the at least one processor, wherein, the storage device stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor to enable the at least one processor to perform a data processing method, the method comprising (¶0038 see tangible memory 920, 925 may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s). The memory 920, 925 stores software 980 implementing one or more innovations described herein): 

Regarding claims 2, 11: The already combined references teach the method of claim 1, wherein the file to be processed is generated by encapsulating request data through a preset protocol (Ferrar ¶0060 see The LA agent 333 sends the gathered log data to the gateway agent 330. The gateway agent 330 packages up the log data that is collected from multiple customer hosts/servers, essentially acting as an aggregator to aggregate the log content from multiple hosts [here it is interpreted that the gateway agent packages ie encapsulates data to be sent to the preset gateway | the protocol being the gateway agent packaging protocol]).
Regarding claims 3, 12: The already combined references teach the method of claim 2, wherein the preset protocol has a correspondence with the target process (Ferrar: ¶0042 see One or more gateways 108 are provided in each customer network to communicate with the log analytics system 101 [The data sent via the gateway agent is utilized (correspondence) by the target process (log processing/analytics)]).
Regarding claim 4, 13: The already combined references teach the method of claim 1, wherein reporting the request result to the cloud data center comprises: 
The combined references does not explicitly teach adding the request result to a static array, and invoking a preset reporting interface to process the request result to write the request result to the cloud data center 
Hahn however in the same field of computer networking teaches adding the request result to a static array, and invoking a preset reporting interface to process the request result to write the request result to the cloud data center (¶0027 see The metrics generated by the log data service 332 can be transmitted to the health monitoring service 340 through the local area network 330. The log data received can be stored by the log data service 332 in a log database 334. The log database 334 can store the log data in association with a customer account identifier so that the customer can easily retrieve the original log data [the term static array is interpreted simply as memory used for transfer and since the reporting interface is not defined further than a name, examiner interprets it to be an local area interface capable of receiving the reported data])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the cloud manager and data logs of Ferrar and the teachings of Hahn for using a local interface to send the data to combine the teachings such that Ferrar can utilize the local interface to send and receive the data to/from the cloud. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so 
Regarding claim 6, 15: The already combined references teach the method of claim 1, further comprising: 
performing a callback registration on the request result in a preset register shutdown function to generate a memo of an item to be reported (Ferrar ¶0064 see “tags” can be added to the log data to provide additional information about the log entries. As another example, field extraction can be performed to extract additional fields from the existing log entry fields [the preset register shutdown function and call back registration here are interpreted as function names to be called/utilized post processing as the end result is a memo being added to the item – Ferrar accomplishes this action by adding tags ie memo to the log data utilizing actions ie functions]).
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrar-Hahn further in view of Ferris et al. (US20110131499A1) hereinafter Ferris.

Regarding claims 5, 14: The already combined references teach method of claim 1, further comprising: 
Ferrar-Hahn does not explicitly teach reporting request receiving time, request processing time, database used and a user identifier to the cloud data center

Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the data logs of Ferrar-Hahn and the teachings of Ferris for utilizing processing time, receiving time, database used user id to combine the teachings such that Ferrar-Hahn can utilize specified data as part of the reporting requirements. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so as to allow a customer to track their virtual machines and overall system health.


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449